Matter of Malinowski v New York State Div. of Human Rights (2018 NY Slip Op 00209)





Matter of Malinowski v New York State Div. of Human Rights


2018 NY Slip Op 00209


Decided on January 11, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 11, 2018

524855

[*1]In the Matter of KEITH A. MALINOWSKI, Appellant,
vNEW YORK STATE DIVISION OF HUMAN RIGHTS et al., Respondents. (Proceeding No. 1.)
In the Matter of MICHAEL POWERS, as President of the New York State Correctional Officers and Police Benevolent Association, Inc., Appellant,
vNEW YORK STATE DIVISION OF HUMAN RIGHTS et al., Respondents. (Proceeding No. 2.)

Calendar Date: November 14, 2017

Before: Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ.


Lippes Mathias Wexler Friedman, LLP, Albany (Lawrence H. Schaefer of counsel), for appellants.
Caroline J. Downey, New York State Division of Human Rights, New York City (Michael K. Swirsky of counsel), for New York State Division of Human Rights, respondent.
Eric T. Schneiderman, Attorney General, Albany (Laura Etlinger of counsel), for Department of Corrections and Community Supervision and another, respondents.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Hartman, J.), entered June 22, 2016 in Albany County, which dismissed petitioners' applications, in two proceedings pursuant to Executive Law § 298, to review determinations of respondent State Division of Human Rights that respondent Department of Corrections and Community Supervision was not guilty of an unlawful discriminatory practice based on gender.
Judgment affirmed, upon the opinion of Justice Denise A. Hartman.
Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, without costs.